Thomas, J.
This is an action against Atis Osgood, one of the plaintiffs in the preceding suit, in which the promisor is summoned as his trustee. He discloses in his answer a settlement with Atis, and the giving of the written promise, and the institution of the suit by Atis and William F. against him. This promise of payment to Atis and William F. or either of them, must be held to be payment of the original debt, and the maintenance of that suit a discharge of the defendant in that suit as trustee in this.

Trustee discharged